United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1493
                                   ___________

Manuel Barrera,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Southern District of Iowa.
Con Agra, Inc., (Marshalltown, IA),    *
doing business as Swift & Company;     *
Swift Independent Packing Company;     *
Swift &Company (Marshalltown, Iowa), *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: January 11, 2001

                                  Filed: March 28, 2001
                                   ___________

Before WOLLMAN, Chief Judge, HANSEN, and MURPHY, Circuit Judges.
                             ___________

WOLLMAN, Chief Judge.

     Manuel Barrera appeals from the district court’s1 order granting summary
judgment to Conagra, Inc., and Swift & Co. (collectively, Swift), on Barrera’s common



      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
law claims of retaliatory discharge in violation of public policy, fraudulent
misrepresentation, and false arrest and imprisonment.2 We affirm.

       On June 14, 1996, Barrera, a Mexican national who speaks very little English,
was fired from his job on the cut floor of Swift’s hog processing plant in Marshalltown,
Iowa, after allegedly violating a company policy against eating in the employee locker
room. Barrera was asked to report to human resources, where Swift alleges that he
threatened the lives of several employees. The company contends that Barrera was
subsequently fired and, after Swift notified local police, arrested. Although Barrera
was charged with first degree harassment, the charge was eventually dismissed.

        Barrera contends that he was fired in retaliation for filing a worker’s
compensation claim related to a slip-and-fall accident that occurred on or about March
22, 1996. He alleges that Swift staged the incident in the locker room as a pretext for
his termination and that he was actually fired prior to the time he reported to human
resources and before the alleged threats were made. Barrera also denies threatening
to kill anyone at Swift, although he concedes that he may have threatened, depending
on the translation, to “kick their asses” or “spank their buttocks.”

       We review a grant of summary judgment de novo, applying the same standard
as the district court: whether the record, viewed in a light most favorable to the non-
moving party, shows that there is no genuine issue of material fact and that the moving
party is entitled to judgment as a matter of law. Rabushka v. Crane Co., 122 F.3d 559,
562 (8th Cir. 1997). Summary judgment is proper if the plaintiff fails to establish any
element of his or her prima facie case. Wilking v. County of Ramsey, 153 F. 3d 869,
873 (8th Cir. 1998).



      2
       Barrera filed the action in Iowa state court, whereupon Swift removed the case
to federal court.

                                          -2-
       Because this is a diversity action, state law governs issues of substantive law.
Oriental Trading Co., Inc. v. Firetti, 236 F.3d 938, 944 (8th Cir. 2001). In Iowa, an
employer’s ability to discharge an employee is limited when the discharge clearly
violates the “well-recognized and defined public policy of the state.” Springer v.
Weeks & Leo Co., 429 N.W.2d 558, 559 (Iowa 1988) (Springer I); see also Springer
v. Weeks & Leo Co., 475 N.W.2d 630, 631-33 (Iowa 1991) (Springer II). Discharge
in retaliation for filing a worker’s compensation claim clearly violates Iowa’s public
policy. Springer I, 429 N.W.2d at 559. To prevail on a retaliatory discharge claim,
Barrera must establish (1) that he engaged in a protected activity; (2) that he suffered
an adverse employment action; and (3) that there existed a causal connection between
the protected activity and his termination. Teachout v. Forest City Community School
District, 584 N.W.2d 296, 299 (Iowa 1998). “The causation standard in a common-law
retaliatory discharge case is high,” however, and “[t]he employee’s engagement in
protected conduct must be the determinative factor in the employer’s decision to take
adverse action against the employee.” Id. at 301(emphasis in original).

      We agree with the district court’s conclusion that Barrera failed to produce
evidence sufficient to raise a genuine issue of material fact regarding causation. As the
court noted, other than the timing of the discharge, Barrera produced “almost no
evidence” that his termination was in any way related to his worker’s compensation
claim. Under Iowa law, the fact that Barrera was fired after filing a worker’s
compensation claim is not alone sufficient to prove causation. Hulme v. Barrett, 480
N.W.2d 40, 43 (Iowa 1992) (citation omitted). Iowa law demands, rather, that Barrera
produce evidence demonstrating that his worker’s compensation claim was the
determinative factor in Swift’s decision to terminate his employment. Barrera’s version
of the facts, however, suggests nothing more than rude and callous behavior on Swift’s
part. Although we proceed with caution on summary judgment motions in the
employment context, Hindman v. Transkrit Corp., 145 F.3d 986, 990 (8th Cir. 1997),
we conclude that the grant of summary judgment on Barrera’s first claim was proper.


                                          -3-
       Barrera also challenges the district court’s grant of summary judgment on his
false arrest and imprisonment claim. In Iowa, false arrest is indistinguishable from false
imprisonment, Kraft v. Bettendorf, 359 N.W.2d 466, 469 (Iowa 1984), and is defined
as “an unlawful restraint on freedom of movement or personal liberty.” Valadez v. City
of Des Moines, 324 N.W.2d 475, 477 (Iowa 1982). The elements of the tort are (1)
detention or restraint against a person’s will, and (2) unlawfulness of the detention or
restraint. Id. Barrera argues that Swift is liable for false imprisonment because the
company was responsible for calling the police and requesting his arrest even though
it was aware that criminal charges were unwarranted.

      As the district court noted, an action for false imprisonment generally runs
against the party doing the actual detention. See e.g. Children v. Burton, 331 N.W.2d
673, 678-82 (Iowa 1983) (applying Iowa law on false imprisonment); Restatement
(Second) of Torts § 35 (1965) (“An actor is subject to liability to another for false
imprisonment if . . . he acts intending to confine the other or a third person within
boundaries fixed by the actor.” (emphasis added)). There is no evidence that
employees of Swift detained Barrera or attempted to arrest Barrera while awaiting the
arrival of the police. Barrera has cited no Iowa case that recognizes the liability of a
private citizen or entity for false arrest or false imprisonment where a request for police
assistance or investigation results in an arrest. Accordingly, we conclude that Barrera
failed to create a genuine issue of material fact related to his claim of false
imprisonment.3

      The judgment is affirmed.




      3
       It is not entirely clear from his briefs that Barrera is appealing from the grant of
summary judgment on his fraudulent misrepresentation claim. In any event, we agree
with the district court that that claim is without merit.

                                           -4-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -5-